Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20140049607 A1-Amon et al (hereinafter referred to as “Amon”), in view of Patent 9438910 B1-Han et al (Hereinafter referred to as “Han”), does not disclose, with respect to claim 1, selecting the motion information for each point of the first plurality of points in the current block by selecting a second plurality of points where each point of the second plurality of points corresponds to one of the first plurality of points, the second plurality of points being included in a second image different from the first image, and a number of selected motion information being equal to the number of the first plurality of points indicated by the first data as claimed.  Rather, Amon discloses an image decoding device for decoding a current block using a coded bitstream, the image decoding device ([0002], decoding device) comprising:  a processor ([0029]) ; and a memory coupled  the processor ([0029]), wherein the processor performs operations, including obtaining a first data that indicates a number of at least two first points to predict the current block ([0099], wherein remaining feature points (plural. Therefore at least two), a dense motion vector is used as its indication. As a result, a prediction image is generated. In other words, the motion vector is the first data that indicates a number of at least two first points (the feature points)), the first points included in a first picture including the current block ([0041]; [0104], wherein the current prediction image is subtracted from the current image. The first points are used to generate the prediction  are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487